FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                  No. 04-50113
                Plaintiff-Appellee,
               v.                            D.C. No.
                                          CR-03-00484-TJW
ROBERTO CERVANTES-FLORES,
                                             OPINION
             Defendant-Appellant.
                                      
       Appeal from the United States District Court
         for the Southern District of California
       Thomas J. Whelan, District Judge, Presiding

                 Argued and Submitted
            May 4, 2005—Pasadena, California

                   Filed August 24, 2005

    Before: James R. Browning, Raymond C. Fisher and
               Jay S. Bybee, Circuit Judges.

                    Per Curiam Opinion




                           11429
11432         UNITED STATES v. CERVANTES-FLORES


                         COUNSEL

Robert H. Rexrode, III, Federal Defenders of San Diego, Inc.,
San Diego, California, for the defendant-appellant.

Steven E. Stone, Assistant United States Attorney-Criminal
Division, San Diego, California, for the plaintiff-appellee.


                         OPINION

PER CURIAM:

   Roberto Cervantes-Flores (“Cervantes”) appeals his con-
viction and sentence for being found in the United States after
              UNITED STATES v. CERVANTES-FLORES            11433
deportation in violation of 8 U.S.C. § 1326. Cervantes argues
that the district court erred in: (1) denying him the opportunity
to present a necessity defense to the jury; (2) refusing to
exclude statements he made to a border patrol agent before
receiving Miranda warnings; (3) admitting a certificate of
nonexistence of record in violation of his Sixth Amendment
Confrontation Clause rights in light of Crawford v. Washing-
ton, 541 U.S. 36 (2004) — a question of first impression for
this circuit; (4) failing to instruct the jury correctly on one of
the essential elements of the crime; and (5) enhancing his sen-
tence based on facts neither pled nor found by a jury. We
have jurisdiction pursuant to 28 U.S.C. § 1291. We affirm
Cervantes’ conviction, but remand his sentence pursuant to
United States v. Ameline, 409 F.3d 1073 (9th Cir. 2005).

                                I.

  In May 1998, United States Border Patrol agents found
Cervantes in the United States without proper documentation.
He was convicted of improper entry by an alien under 8
U.S.C. § 1325, sentenced to 48 months in custody and
removed from the United States from Hidalgo, Texas on Janu-
ary 28, 2003.

   One week later, Border Patrol Agent Jason Wardlow reap-
prehended Cervantes early in the morning near Tecate, Cali-
fornia. Wardlow noticed Cervantes walking along the side of
a highway and then observed him notice the marked border
patrol vehicle and flee. Wardlow jumped from his vehicle and
chased Cervantes into the desert for approximately three-
quarters of a mile. Upon catching up with him, Wardlow sub-
dued and handcuffed him. Without giving any Miranda warn-
ing, Wardlow then asked Cervantes his citizenship, whether
he had immigration documents allowing him to be in the
United States, and how he crossed the border. Cervantes
admitted he was a citizen of Mexico, lacked permission to be
in the United States and had entered illegally. Wardlow then
11434         UNITED STATES v. CERVANTES-FLORES
walked Cervantes back to Wardlow’s vehicle and took him to
the Temecula border patrol station.

  At the station, Agent Alex Markle advised Cervantes of his
Miranda rights, and Agent Nicola Weiss questioned him. Cer-
vantes again admitted he was a citizen of Mexico who had
entered the United States without permission. He signed a
“Record of Sworn Statement” summarizing his statements.

   In October 2003, a jury convicted Cervantes of being a
deported alien found within the United States without the con-
sent of the Attorney General, in violation of 8 U.S.C. § 1326.
The district court later sentenced him to 96 months imprison-
ment. Cervantes timely appealed his conviction and sentence
to this court.

                              II.

A. Necessity Defense Properly Excluded

  Cervantes appeals the district court’s preclusion of his
necessity defense at trial. We review the ruling de novo and
hold that the district court did not err. United States v.
Arellano-Rivera, 244 F.3d 1119, 1125 (9th Cir. 2001).

   [1] The district court need not submit a defense to the jury
where the proffered evidence, construed most favorably to the
defendant, would fail to establish all elements of that defense.
See United States v. Dorrell, 758 F.2d 427, 430 (9th Cir.
1985). “The sole question presented in such situations is
whether the evidence, as described in the defendant’s offer of
proof, is insufficient as a matter of law to support the prof-
fered defense. If it is, then the trial court should exclude the
defense and the evidence offered in support.” Id.

  [2] An offer of proof sufficient to support a necessity
defense must permit a reasonable jury to conclude:
              UNITED STATES v. CERVANTES-FLORES           11435
    (1) that [the defendant] was faced with a choice of
    evils and chose the lesser evil; (2) that he acted to
    prevent imminent harm; (3) that he reasonably antic-
    ipated a causal relation between his conduct and the
    harm to be avoided; and (4) that there were no other
    legal alternatives to violating the law.

Arellano-Rivera, 244 F.3d at 1125-26 (internal quotation
marks omitted). “If the defendant’s offer of proof is deficient
with regard to any of the four elements, the district judge must
grant the motion to preclude evidence of necessity.” Id. at
1126 (internal quotation marks omitted).

   [3] The evidence proffered here did not suffice to support
a necessity defense as a matter of law. A doctor told Cervan-
tes in the fall of 2002 that he was HIV positive and instructed
him to begin making end-of-life decisions. At the time, Cer-
vantes had not been in contact with his children since 1990
and no longer knew where in the United States they lived.
Once removed to Mexico, he sought but did not receive help
locating his children from an official at the United States con-
sulate in Tijuana. Cervantes re-crossed the border with the
intent of traveling to his children’s last known place of resi-
dence. He believed he had no legal means of entering the
United States because customs officials had informed him at
the time of his removal that he was not eligible to return under
the ordinary application process.

   The district court found the offer of proof insufficient
because it failed to demonstrate imminent harm. “There was
no threat of [im]minent death or serious bodily injury. Your
offer of proof was he was diagnosed HIV positive. While he
may have a more limited life span than others, there is no
indication whatsoever that his threat of death or serious bodily
injury was [im]minent, which is what the law required.” SER
331.
11436           UNITED STATES v. CERVANTES-FLORES
   [4] We agree with the district court that Cervantes’ testing
positive for HIV did not constitute imminent harm. He failed
to demonstrate that the disease created a threat of death or
other serious, immediate harm.1 For the same reason, Cervan-
tes did not show that he was in imminent danger of losing his
final opportunity to speak to his children. Accordingly, the
district court did not err in precluding a necessity defense.

B. Suppression of Statements Made Prior to Miranda
Warning

   Cervantes appeals the district court’s refusal to suppress
statements that he made before he received a Miranda warn-
ing. We review denial of a motion to suppress de novo,
United States v. Moreno-Flores, 33 F.3d 1164, 1168 (9th Cir.
1994), as well as whether a defendant is in custody for
Miranda purposes. United States v. Kim, 292 F.3d 969, 973
(9th Cir. 2002).

   [5] Agent Wardlow had reasonable suspicion to stop Cer-
vantes. While walking along a highway known to be a smug-
gling route approximately 40 miles north of the United States
border, Cervantes saw Wardlow’s marked vehicle and imme-
diately turned and attempted to flee. “Any number of factors
may be taken into account in deciding whether there is rea-
sonable suspicion to stop [someone] in the border area . . . .
[B]ehavior may be relevant, as . . . obvious attempts to evade
officers can support a reasonable suspicion.” United States v.
Brignoni-Ponce, 422 U.S. 873, 884-85 (1975); see also Illi-
nois v. Wardlow, 528 U.S. 119, 124 (2000) (“[I]t was not
merely respondent’s presence in an area of heavy narcotics
trafficking that aroused the officers’ suspicion, but his unpro-
voked flight upon noticing the police. Our cases have also
recognized that nervous, evasive behavior is a pertinent factor
in determining reasonable suspicion.”).
  1
    On appeal, Cervantes adds that he needed medication that he could not
obtain in Mexico. As Cervantes did not include this argument in his prof-
fer before the district court, we do not address it here.
              UNITED STATES v. CERVANTES-FLORES            11437
   [6] Given that Wardlow had reasonable suspicion to make
a Terry stop, he could ask Cervantes questions “reasonably
related in scope to the justification for their initiation.” Terry
v. Ohio, 392 U.S. 1, 29 (1968). An “officer may question
[individuals reasonably detained near the border] about their
citizenship and immigration status, and he may ask them to
explain suspicious circumstances, but any further detention or
search must be based on consent or probable cause.”
Brignoni-Ponce, 422 U.S. at 881-82. Wardlow asked Cervan-
tes about his place of birth, his citizenship, whether he had
permission to be in the United States and how he had crossed
into the United States. These questions were reasonably lim-
ited in scope to determining whether Cervantes had crossed
the border illegally. Cervantes sought to suppress only his
statements made in response to Wardlow’s questions, and he
conceded no one asked him additional questions until after
Agent Markle read him his Miranda rights.

   [7] By handcuffing Cervantes, Agent Wardlow did not con-
vert the Terry stop into a custodial arrest. “Handcuffing a sus-
pect does not necessarily dictate a finding of custody.” United
States v. Booth, 669 F.2d 1231, 1236 (9th Cir. 1981). Where
a suspect threatens physical danger or flight, officers may use
handcuffs in the course of a Terry stop. See Washington v.
Lambert, 98 F.3d 1181, 1189 (9th Cir. 1996) (“[W]e have
only allowed the use of especially intrusive means of effect-
ing a stop in special circumstances, such as . . . where the sus-
pect is uncooperative or takes action at the scene that raises
a reasonable possibility of danger or flight . . . .”); United
States v. Bautista, 684 F.2d 1286, 1289-90 (9th Cir. 1982).
Cervantes led Agent Wardlow on a chase away from his car
into the desert. Doing so both increased the risk to Wardlow
and demonstrated an intention to evade arrest. Under these
circumstances, Wardlow’s use of handcuffs was justified.

   [8] In sum, Wardlow had reasonable suspicion to make an
initial Terry stop. He limited the scope of his questions to
investigating that suspicion alone. His use of handcuffs was
11438           UNITED STATES v. CERVANTES-FLORES
justified by Cervantes’ flight and Wardlow’s safety concern
and thus did not convert the stop into a custodial arrest.
Accordingly, we hold that the district court did not err in
admitting the statements Cervantes made in response to Agent
Wardlow’s questions.

C.    Admissibility of Certificate of Nonexistence of Record

   Cervantes also appeals the district court’s order denying his
motion to exclude from evidence a certificate of nonexistence
of record (“CNR”) submitted by the government to prove that
Cervantes had not received the Attorney General’s consent to
reenter the United States. See 8 U.S.C. § 1326(a)(2)(A) (pro-
viding that any alien who is found in the United States after
having been deported or removed is guilty of an offense under
§ 1326 unless, “prior to his reembarkation at a place outside
the United States or his application for admission from for-
eign contiguous territory, the Attorney General has expressly
consented to such alien’s reapplying for admission”).2 The
CNR, prepared by the Immigration and Naturalization Service
(“INS”) and introduced into evidence by the government,
stated:

      I, Ruth E. Jones, certify to the following. . . . That
      after a diligent search no evidence is found to exist
      in the records of the Immigration and Naturalization
      Service of the granting of permission for admission
  2
    The CNR, like the jury instruction challenged below, does not pre-
cisely mirror the language of § 1326. The CNR certifies that no evidence
existed in the INS files that the Attorney General had granted Cervantes
permission to “reenter” the United States; § 1326 requires absence of
“consent . . . to reapply[ ] for admission” to the United States. Although
Cervantes does not challenge the CNR on this basis, we note that, in the
context of the administrative process, the difference is not material
because “the Attorney General’s consent to apply for admission is tanta-
mount to his consent to the admission itself.” United States v. Sanchez-
Milam, 305 F.3d 310, 312 (5th Cir. 2002).
                UNITED STATES v. CERVANTES-FLORES                  11439
      into the United States after deportation of exclusion
      relating to . . . Roberto Cervantes-Flores.3

   [9] Cervantes contends that admission of this certificate,
absent live testimony by Jones, or proof that she was unavail-
able to testify and that he had a prior opportunity to cross-
examine her, violated his rights under the Sixth Amendment’s
Confrontation Clause as recently articulated by the Supreme
Court in Crawford v. Washington, 541 U.S. 36 (2004). This
is a question of first impression in this circuit. We review the
alleged violation of the Confrontation Clause de novo, see
Lilly v. Virginia, 527 U.S. 116, 137 (1999), and hold that the
CNR was properly admitted as nontestimonial evidence under
Crawford.

   [10] The Sixth Amendment requires that a defendant in a
criminal prosecution “enjoy the right . . . to be confronted
with the witnesses against him.” U.S. Const. amend. VI. In
Crawford, the Supreme Court rejected “the view that the Con-
frontation Clause applies of its own force only to in-court tes-
timony, and that its application to out-of-court statements
introduced at trial depends upon the law of Evidence.” Craw-
ford, 541 U.S. at 51 (citation and internal quotation marks
omitted). Turning to history as a guide, the Court concluded
that “the Framers would not have allowed admission of testi-
monial statements of a witness who did not appear at trial
unless he was unavailable to testify, and the defendant had
had a prior opportunity for cross-examination.” Id. at 53-54.
Admissibility under the Sixth Amendment thus turns not on
the Federal Rules of Evidence or questions of reliability, but
on whether the evidence in question is testimonial in nature:

      Where nontestimonial hearsay is at issue, it is wholly
  3
   On March 1, 2003, the INS officially ceased to exist, and its functions
were transferred to the Department of Homeland Security (“DHS”). We
continue to refer to the INS, however, because the CNR refers to the INS
and its records.
11440           UNITED STATES v. CERVANTES-FLORES
      consistent with the Framers’ design to afford the
      States flexibility in their development of hearsay law
      . . . . Where testimonial evidence is at issue, how-
      ever, the Sixth Amendment demands what the com-
      mon law required: unavailability and a prior
      opportunity for cross-examination.

Id. at 68.

   [11] Despite heavy reliance on this testimonial/
nontestimonial distinction, the Court declined in Crawford to
explicate fully the meaning of either term: “We leave for
another day any effort to spell out a comprehensive definition
of ‘testimonial.’ ” Id. The opinion does, however, provide
some guidance for ascertaining whether evidence is testimo-
nial. The Court first stated that the Sixth Amendment incorpo-
rates the common law exceptions to the hearsay rule, as
“[m]ost of the hearsay exceptions covered statements that by
their nature were not testimonial.” Id. at 56; see also id. at 54
(“[The Confrontation Clause] is most naturally read as a refer-
ence to the right of confrontation at common law, admitting
only those exceptions established at the time of the found-
ing.”). The CNR does not, however, fall clearly within either
the common law hearsay rule or any of its common law
exceptions. Certificates of nonexistence of a record were
inadmissible under the common law, but not because they
were hearsay but rather because of the rule of “completeness,”
which required entry of the whole of a document or class of
documents rather than excerpts or selections. See 5 Wigmore
§ 1678 (“Upon the common law principle [of completeness],
a custodian of documents . . . lacked authority to certify that
a specific document did not exist in his office or that a partic-
ular entry was not to be found in a register.” (emphasis omit-
ted)).4
  4
   The Advisory Committee Notes to the 1972 proposed amendments to
Federal Rule of Evidence 803, which does except the CNR from the hear-
say rule as a public or official record, also suggest that evidence that a
                UNITED STATES v. CERVANTES-FLORES                   11441
   Crawford also offered examples of testimonial statements
— “prior testimony at a preliminary hearing, before a grand
jury, or at a former trial,” and “police interrogations”; and of
nontestimonial statements — “business records or statements
in furtherance of a conspiracy.” Id. at 56; see also id. at 76
(Rehnquist, C.J. concurring) (interpreting the majority’s
exceptions as including official records as well as business
records). The Fifth Circuit relied on these examples to hold
that a CNR is nontestimonial in nature because it closely
resembles a business record. See United States v. Rueda-
Rivera, 396 F.3d 678, 680 (5th Cir. 2005) (stating that the
documents in a defendant’s immigration file are analogous to
nontestimonial business records and that “[t]he CNR . . . ,
reflecting the absence of a record . . . , [does] not fall into the
specific categories of testimonial statements referred to in
Crawford”). We agree.

   [12] By issuing the CNR, Jones certified that a record that
the INS would keep in the course of its regularly conducted
activities did not exist in the agency’s files. She certified this
fact in the same manner that she would certify that such a
record did exist in those files and that it was an official record
of the INS. See, e.g., 8 C.F.R. § 103.7(d) (authorizing certain
officials to certify “copies of files, documents, and records in
the custody of [the Central Office of the Department of
Homeland Security] and authorizing Ruth Jones to certify
“the non-existence of an official Service record[ ]”). In either
case, someone would have had to search the INS database to
verify the document’s existence or nonexistence.

  It is true that Jones’ certificate was prepared for litigation,
one of the circumstances that Crawford emphasized as a con-

record does not exist arguably is not hearsay at all. See Fed. R. Evid.
803(7) advisory committee’s note (“While probably not hearsay . . . , deci-
sions may be found which class [evidence of nonexistence] not only as
hearsay but also as not within any exception. In order to set the question
at rest in favor of admissibility, it is specifically treated here.”).
11442         UNITED STATES v. CERVANTES-FLORES
cern of the Sixth Amendment. However, the document her
certification addresses is part of a class of documents that
were not prepared for litigation. Adopting the concerns of the
common law, the Court in Crawford based its distinction
between testimonial and nontestimonial evidence in part on
skepticism of government officers preparing evidence against
a defendant:

    Involvement of government officers in the produc-
    tion of testimony with an eye toward trial presents
    unique potential for prosecutorial abuse — a fact
    borne out time and again throughout a history with
    which the Framers were keenly familiar. This con-
    sideration does not evaporate when testimony hap-
    pens to fall within some broad, modern hearsay
    exception, even if that exception might be justifiable
    in other circumstances.

Crawford, 541 U.S. at 56 n.7. Cervantes contends that the
CNR is just such a document — prepared by an INS official
at the request of a federal prosecutor for use in the prosecu-
tion against the defendant — but Cervantes mischaracterizes
the CNR.

    [13] The CNR certifies the nonexistence of a record within
a class of records that themselves existed prior to the litiga-
tion, much like business records. Cf. United States v. Bahena-
Cardenas, 411 F.3d 1067, 1074-75 (9th Cir. 2005) (holding
that a warrant of deportation, which included a statement that
the officer who signed the warrant “witnessed” the defen-
dant’s departure, was nontestimonial under Crawford because
it is a “routine, objective, cataloguing of an unambiguous fac-
tual matter”). Thus, had the Attorney General in fact denied
Cervantes’ application for consent, a government official
would have prepared — for trial — a certification that the
denial (which could be submitted in evidence as an extant
document) was indeed an official record. Conversely, the
CNR states that no such preexisting public record, which
              UNITED STATES v. CERVANTES-FLORES            11443
would have been created and kept in the ordinary course of
the INS’s regular course of operations, can be found in those
official records.

   In Cervantes’ case, the district court — before admitting
the CNR under the public records exception set forth in Fed-
eral Rule of Evidence 803(10) — found that the CNR certi-
fied the absence of a record “regularly made and preserved
by” the INS. See Fed. R. Evid. 803(10) (“The following are
not excluded by the hearsay rule, even though the declarant
is available as a witness: To prove the absence of a record . . .
or nonexistence of a matter of which a record . . . was regu-
larly made and preserved by a public office or agency, evi-
dence in the form of a certification in accordance with rule
902, or testimony, that diligent search failed to disclose the
record.”); see also Fed. R. Evid. 803(6) advisory committee’s
note (stating that the “element of unusual reliability of busi-
ness records is said variously to be supplied by systematic
checking, by regularity and continuity which produce habits
of precision, by actual experience of business in relying upon
them, or by a duty to make an accurate record as part of a
continuing job or occupation” and that the phrase “course of
a regularly conducted activity” is intended to capture the “es-
sential basis” of the business records exception). Although
Jones made the certification at the request of the prosecutor,
the class of records as to whose contents she prepared her cer-
tification were created and kept in the ordinary course of the
INS’s activities, prior to and regardless of Cervantes’ prose-
cution.

   Finally, we note the obvious — that the CNR does not
resemble the examples of testimonial evidence given by the
Court. “Police interrogations” and “prior testimony at a pre-
liminary hearing, before a grand jury, or at a former trial” all
involve live out-of-court statements against a defendant elic-
ited by a government officer with a clear eye to prosecution.
Crawford, 541 U.S. at 56. Ruth Jones’ certification that a par-
11444             UNITED STATES v. CERVANTES-FLORES
ticular record does not exist in the INS’s files bears no resem-
blance to these types of testimonial evidence.

  [14] We hold that the CNR is nontestimonial evidence
under Crawford and thus was properly admitted by the district
court.

D. Jury Instructions

   Cervantes argues that his conviction should be reversed
because the jury instructions misrepresented one of the ele-
ments of 8 U.S.C. § 1326. Section 1326 provides that an alien
who has previously been deported commits a criminal act by
entering or being found in the United States — unless “the
Attorney General has expressly consented to such alien’s
reapplying for admission” to the country. 8 U.S.C.
§ 1326(a)(2)(A) (emphasis added). The Ninth Circuit Model
Jury Instruction used at Cervantes’ trial required the govern-
ment to prove that Cervantes “was found in the United States
without the consent of the Attorney General of the United
States.”5 This jury instruction, according to Cervantes, errone-
ously allowed the jury to convict Cervantes if it found he had
received permission to reapply for entry but had not yet
received permission to enter.

  Cervantes’ argument relies on a misapprehension of the
administrative process. As the Fifth Circuit has explained, as
  5
   The jury instruction read in full:
      [T]he government must prove each of the following elements
      beyond a reasonable doubt:
      First, the defendant is an alien;
      Second, the defendant was deported from the United States;
      Third, the defendant was found in the United States without the
      consent of the Attorney General of the United States; and
      Fourth, at the time the defendant was found in the United States
      he was free from official restraint.
                 UNITED STATES v. CERVANTES-FLORES                   11445
a functional matter, “the Attorney General’s consent to apply
for admission is tantamount to his consent to the admission
itself.” Sanchez-Milam, 305 F.3d at 312. A previously
deported alien who wishes to reenter the United States under-
goes a two step application process. The alien first requests
the Attorney General’s consent to reapply for admission to the
United States. 8 C.F.R. § 212.2. If the Attorney General
grants consent, the alien then applies not to the Attorney Gen-
eral but to the State Department for a visa authorizing entry.
See 22 C.F.R. § 42.61. The only consent granted by the Attor-
ney General in this process is consent to reapply to the State
Department for admission to the United States. Once this con-
sent to reapply has been granted, the alien has received the
Attorney General’s consent but lacks that of the State Depart-
ment.

   [15] The instruction requiring the jury to find that Cervan-
tes “was found in the United States without the consent of the
Attorney General of the United States” thus can only refer to
the consent of the Attorney General to reapply to the State
Department for admission. While ambiguous and perhaps in
need of clarification, the instruction does not misstate the ele-
ment of the crime.6 Further, any ambiguity was harmless in
this case. See United States v. Jimenez-Borja, 378 F.3d 853,
858 (9th Cir. 2004) (applying the harmless error rule to
review of jury instructions). Cervantes has never argued or
presented evidence to demonstrate that he applied for or
received any form of consent from the Attorney General.

E. Sentencing

   [16] Finally, Cervantes argues that his Sixth Amendment
  6
    Although we find the ambiguity harmless here, we acknowledge that
had the defendant presented evidence of the Attorney General’s consent
to reapply, the instruction might have misled the jury into finding that con-
sent inadequate. As that case is not before us, we do not address the proper
formulation of the jury instructions in that situation.
11446         UNITED STATES v. CERVANTES-FLORES
rights were violated when the district court found facts related
to his prior conviction and enhanced his sentence under the
United States Sentencing Guidelines. See U.S.S.G.
§ 2L1.2(b). This argument, based on Blakely v. Washington,
592 U.S. 296 (2004), is foreclosed by United States v.
Quintana-Quintana, 383 F.3d 1052, 1053 (9th Cir. 2004).
Because the Sentencing Guidelines are no longer binding,
however, and we cannot ascertain whether the district court
would have imposed a different sentence under a discretion-
ary regime, we remand to the district court for discretionary
reconsideration of the sentence in light of United States v.
Ameline, 409 F.3d 1073 (9th Cir. 2005) (en banc).

  Conviction AFFIRMED; REMANDED for sentencing
proceedings.